ACCEPTED
                                                                                           03-15-00404-CR
                                                                                                   7803560
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     11/12/2015 2:57:37 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                 03-15-00404-CR

 AUSTIN BYROM,                            §           IN THE         FILED IN
     Appellant                            §                   3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
 VS.                                      §           THIRD COURT
                                                              11/12/2015 2:57:37 PM
                                          §                       JEFFREY D. KYLE
 STATE OF TEXAS,                          §           OF APPEALS       Clerk
   Appellee

  APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Austin Myles Byrom, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant’s brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the   207th   Judicial District Court of Comal
            County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. AUSTIN
            MYLES BYROM, and numbered CR20 14-130

      3.    Appellant was convicted of Capital Murder.

     4.     Appellant was assessed a sentence of life without parole on
            6/17/20 15.

     5.     Notice of appeal was given on 7/1/20 15.

     6.     The clerk’s record was filed on 10/13/2015; the reporter’s record was
            filed on 9/14/2015.

     7.     The appellate brief is due on 11/12/2015.
       8.    Appellant requests an extension of time of 45 days to December 28,
             2015.

       9.    No prior extensions have been received in this cause.

       10.   Defendant is currently incarcerated.

       11.   Appellant relies on the following facts as good cause for the requested
             extension:

             In addition to near daily court settings, and preparation for three trials
             set in December, counsel just filed a brief in Alicia Perez v. State of
             Texas in this court, No. 03-15-00232-CR on this date, November 12,
             2015. Further, counsel must next write and file a brief in Jeffrey
             Moore v. State of Texas, No. 03-15-00338-CR due November 25,
             2015.


      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this First Motion To Extend Time to File Brief, and for such other and

further relief as the Court may deem appropriate.


                                        RespectfUlly submitted,

                                       Schoon Law Firm, P.C.
                                       200 N. Seguin Avenue
                                       New Braunfels, Texas 78130
                                       Tel: (830) 627-0044
                                       Fax: (830) 620-5657
                                       susan@ ö6 awf          m .


                                       By         c oo’~—~

                                           State Bar No. 24046803
                                           Attorney for Appellant
                        CERTIFICATE OF SERVICE

      This is to certify that on November 12, 2015 a true and correct copy of the

above and foregoing document was served on the District Attorney’s Office, Comal

County, Texas by email to preslj~co


                                      Susan